Appeal by the defendant from two judgments of the Supreme Court, Kings County (Gold-stein, J.), both rendered December 20, 1985, convicting him of attempted criminal possession of a weapon in the third degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial (Altano, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgments are affirmed.
The record establishes that the People sustained their burden of coming forward with sufficient evidence to establish that the seizure of the defendant was constitutional.
As the police officers had a reasonable suspicion that the defendant was engaged in conduct in violation of law, the stop of the automobile was permissible (see, People v Rosario, 94 AD2d 329, 332; see also, People v Sobotker, 43 NY2d 559, 563; People v Ingle, 36 NY2d 413; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931). Once the automobile had been lawfully stopped, the officers’ observations warranted the seizure of a gun and ammunition which were in plain view (see, People v Messam, 112 AD2d 449). Mangano, J. P., Niehoff, Weinstein and Kunzeman, JJ., concur.